      Case 8-19-71033-las    Doc 20    Filed 04/01/19      Entered 04/01/19 13:53:23



                               JACOBY & JACOBY
                                     Attorneys at Law
                                 1737 North Ocean Avenue
                                 Medford, New York 11763
                                   TEL: 1(631) 289-4600
                                   FAX: 1(631) 654-5095


Melvyn L. Jacoby
Richard A. Jacoby
   ————
Douglas P. Blumenthal
Christine M. Schibani
Susan M. Ulrich
                                               April 1, 2019

Courtroom Deputy of
Judge Louis Scarcella
United States Bankruptcy Court
Long Island Federal Courthouse
290 Federal Plaza
Central Islip, NY 11722-9013

       Debtor(s):                 MaryAnn Behrendt
       Case No.:                  8-19-71033-las

Dear Sir or Madam:

       Please be advised that we are hereby terminating are request for loss mitigation
on the property known as 26 Stephani Ave., E. Patchogue. The matter is scheduled for
a Hearing on April 2, 2019 at 10:00 a.m. Kindly mark this matter off the Court’s
calender.



                                               Very truly yours,
                                               JACOBY & JACOBY, ESQS.

                                            By: /S RICHARD A. JACOBY
                                               RICHARD A. JACOBY


RAJ/hb
cc Woods, Ovaitt, etal
